Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the instant application 16/434,038 filed on 07/10/202 
 Claims 1-17 were canceled; Claims 18-35 are independent claims.  Claims 18-35 have been examined and are pending. This Action is made non-FINAL. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/12/2020, 04/27/2020, 03/04/2020, 12/23/2019, 11/22/2019, and 06/06/2019 is/are being considered by the examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 18, 24, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 25, and 31 respectively of copending Application No. 16/434,014 in view of Tsuji Kentaro et al (“ (“Tsuji,” JP2013186838, Machine Translation, 2013-09-19, pages 1-12), further in view of (“Watanabe,” US 2003/0048926, published Mar. 13, 2003).
Regarding claim 18; claim 18 of copending Application No. 16/434,014 discloses all the limitations but does not explicitly disclose “a plurality of time series image data representing an at-shelf behavior of an individual”, “converting personal information included in the plurality of time series image data.” and “the conversion processing 
However, in an analogous art, Tsuji discloses generation device, generation program, and generation method, wherein 
a plurality of time series image data representing an at-shelf behavior of an individual (Tsuji: abstract , figs 1-9, pars. 0002, 0014-0048; the control unit 15 of the generating unit 10 is provided with an acquisition unit 15a that acquires the image data taken by the camera 20, an extraction unit 15b that extracts feature points from the person regions in the image, a change unit 15c that convert the person regions that the extraction unit 15b has detected to other images, a generation unit 15d that generates image data in which the feature points are overlaid on other images, and a display control unit 15e that control a display unit so that the moving image that this image indicates is displays; pars. 0009, 0038, 0044, 0045, 0051), 
 converting personal information included in the plurality of time series image data (Tsuji: abstract, pars. 0014-0048; par. 0045; the changing  unit 15c of the generation device 10 generates an image obtained by blurring a person image in a person region by the applying Gaussian filter or smoothing filer.; abstract, par. 0045; The changing unit 15c changes the image are of the person to another image; par. 0045, the changing  unit 15c of the generation device 10 generates an image obtained by blurring a person image in a person region by the applying Gaussian filter or smoothing filer; par. 0039, a display control unit 15e that control a display unit so that the moving image that this image indicates is displays).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Tsuji with claim 18, respectively of copending Application No. 16/434,014, wherein a plurality of time series image data representing an at-shelf behavior of an individual and converting personal information included in the plurality of time series image data to provide user with the means for suppressing violation of the person’s portrait right and privacy (Tsuji: abstract, pars. 0009, 0011).
Tsuji does not explicitly disclose the conversion processing comprising generating behavior information representing the at-shelf behavior of the individual by text data.
However, in an analogous art, Watanabe disclose surveillance system, surveillance method and surveillance program, wherein the conversion processing comprising generating behavior information representing the at-shelf behavior of the individual by text data (Watanabe: pars. 0052, 0088, ...The personal behavior table 15 describes information such as "when", "where", "what" for each person detected, in the form of text data…; pars. 0101, 0193).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Watanabe with claim 18 and Tsuji, respectively of copending Application No. 16/434,038 and Tsuji, wherein the conversion processing comprising generating behavior information representing the at-shelf behavior of the individual by text data to provide users with means (Watanabe: pars. 0012, 0114-0115). 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.
Claims 18, 22, 24, 28, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji Kentaro et al (“Tsuji,” JP2013186838, Machine Translation, 2013-09-19, pages 1-12) in view of Watanabe (“Watanabe,” US 2003/0048926, published Mar. 13, 2003), further in view of Tsutsui et al. (“Tsutsui,” US 2006/0097045, published May 11, 2006).
Regarding claim 18, Tsuji an information output device comprising: 
at least one memory storing instructions (Tsuji: fig. 18, par. 0078); and 
at least one processor (Tsuji: fig. 18, par. 0078) coupled to the at least one memory, the at least one processor being configured to execute the instructions to: 
acquire a plurality of time series image data representing an at-shelf behavior of an individual, the plurality of time series image data being acquired by a sensor (Tsuji: abstract, figs 1-9, pars. 0002, 0014-0048; the control unit 15 of the generating unit 10 is provided with an acquisition unit 15a that acquires the image data taken by the camera 20, an extraction unit 15b that extracts feature points from the person regions in the image, a change unit 15c that convert the person regions that the extraction unit 15b has detected to other images, a generation unit 15d that generates image data in which the feature points are overlaid on other images, and a display control unit 15e that control a display unit so that the moving image that this image indicates is displays; pars. 0009, 0038, 0044,  0045, 0051); 
perform conversion processing of converting personal information included in the plurality of time series image data into attribute information from which identification of the individual is impossible (Tsuji: abstract, pars. 0014-0048; par. 0045; the changing  unit 15c of the generation device 10 generates an image obtained by blurring a person image in a person region by the applying Gaussian filter or smoothing filer.; abstract, par. 0045; The changing unit 15c changes the image are of the person to another image; par. 0045, the changing  unit 15c of the generation device 10 generates an image obtained by blurring a person image in a person region by the applying Gaussian filter or smoothing filer; par. 0039, a display control unit 15e that control a display unit so that the moving image that this image indicates is displays).
Tsuji does not explicitly disclose the conversion processing comprising generating behavior information representing the at-shelf behavior of the individual by text data.
However, in an analogous art, Watanabe disclose surveillance system, surveillance method and surveillance program, wherein the conversion processing comprising generating behavior information representing the at-shelf behavior of the (Watanabe: pars. 0052, 0088, ...The personal behavior table 15 describes information such as "when", "where", "what" for each person detected, in the form of text data…; pars. 0101, 0193).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Watanabe with the method and system of Tsuji wherein the conversion processing comprising generating behavior information representing the at-shelf behavior of the individual by text data to provide users with means for the person detection and tracking operation is performed very quickly and accurately (Watanabe: pars. 0012, 0114-0115). 
The combination of Tsuji and Watanabe discloses acquiring a plurality of time series image data representing an at-shelf behavior of an individual, the plurality of time series image data being acquired by a sensor; and perform conversion processing of converting personal information included in the plurality of time series image data into attribute information from which identification of the individual is impossible but does not explicitly disclose “transmit, to a first system;”  and “transmit the attribute information including the generated behavior information to a second system.”
However, in an analogous art, Tsutsui discloses sales shop system, wherein 
transmit, to a first system, customer information (Tsutsui: fig. 1, CRM Server (170), par. 0017; pars. 0024, 0031, transmits customer information which is stored on the customer information table 4000 of CRM Server (170) for information that the customer previewed on other information processing apparatuses or information on interest of the customer and instructs the ATM 130 to display the information thus found), and transmit the face image data of the customer to a second system (Tsutsui: fig. 1, sales shop system server (160), par. 0017; par. 0044, transmits the face image data of the customer which was captured by the camera 125 and the merchandise information (content data) that is displayed on the reception terminal unit 120 to the sales shop system server 160 (Step 604)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tsutsui with the method and system of Tsuji and Watanabe wherein transmit, to a first system; transmit the attribute information including the generated behavior information to a second system to provide uses with means for identifying merchandise information appropriate for each customer more easily and present the information (Tsutsui: abstract, par. 0007).
Regarding claim 22, the combination of Tsuju, Watanabe, and Tsutsui teaches the information output device according to claim 18.  The combination of Tsuju, Watanabe, and Tsutsui teaches, wherein the sensing data is image data generated by a camera (Tsuji: abstract, figs 1-9, pars. 0014-0048; the control unit 15 of the generating unit 10 is provided with an acquisition unit 15a that acquires the image data taken by the camera 20 (i.e. acquired by camera), an extraction unit 15b that extracts feature points from the person regions in the image, a change unit 15c that convert the person regions that the extraction unit 15b has detected to other images, a generation unit 15d that generates image data (i.e. attribute information) in which the feature points are overlaid on other images, and a display control unit 15e that control a display unit so that the moving image that this image indicates is displays), and 
 the at least one processor is further configured to: 
(Tsuji: abstract, pars. 0014-0048; par. 0045; the changing  unit 15c of the generation device 10 generates an image obtained by blurring a person image in a person region by the applying Gaussian filter or smoothing filer.; abstract, par. 0045; The changing unit 15c changes the image are of the person to another image; par. 0045, the changing  unit 15c of the generation device 10 generates an image obtained by blurring a person image in a person region by the applying Gaussian filter or smoothing filer; par. 0039, a display control unit 15e that control a display unit so that the moving image that this image indicates is displays); and 
perform the conversion processing and transmit the data generated by the conversion processing to the second system only when a person is included in the image data (Tsuji: abstract, pars. 0014-0048; par. 0045; the changing  unit 15c of the generation device 10 generates an image obtained by blurring a person image in a person region by the applying Gaussian filter or smoothing filer.; abstract, par. 0045; The changing unit 15c changes the image are of the person to another image; par. 0045, the changing  unit 15c of the generation device 10 generates an image obtained by blurring a person image in a person region by the applying Gaussian filter or smoothing filer; par. 0039, a display control unit 15e that control a display unit so that the moving image that this image indicates is displays; Tsutsui: fig. 1, Sales shop system server (160), par. 0017).
Regarding claim 24, claim 24 is similar in scope to claim, 18 and is therefore rejected under similar rationale.
Regarding claim 28
Regarding claim 30, claim 30 is similar in scope to claim 18, and is therefore rejected under similar rationale.
Regarding claim 34, claim 34 is similar in scope to claim 22, and is therefore rejected under similar rationale.
Claims 19, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji Kentaro et al (“Tsuji,” JP2013186838, Machine Translation, 2013-09-19, pages 1-12) in view of Watanabe (“Watanabe,” US 2003/0048926, published Mar. 13, 2003), further in view of Tsutsui et al. (“Tsutsui,” US 2006/0097045, published May 11, 2006), and Iwai (“Iwai,” US 2015/0010204, published Jan. 8, 2015).
Regarding claim 19, the combination of Tsuji, Watanabe, and Tsutsui discloses the information output device according to claim 18.  Tsuji, Watanabe, and Tsutsui do not explicitly disclose, wherein the behavior information includes: 
information of a product that the individual picked up; and 
information of whether the product was purchased by the individual. 
However, in an analogous art, Iwai discloses person behavior analysis device, person behavior analysis system, person behavior analysis method, and monitoring device, wherein 
information of a product that the individual picked up (Iwai: par. 0074, totaling result information relating to the number of item pick-up actions detected for each of the multiple display shelves arranged to correspond to the respective item categories and the staying time indicating the time for which persons stayed around each display shelf is generated by the person behavior analysis unit 32 and displayed on the monitors 4, 12, and thus, a user such as a manager of the store can know the state of occurrence of item pick-up actions performed by customers at each display shelf and the state of staying of customers around each display shelf. This allows the user to assess, for each item category, the purchasing characteristics of customers, appropriateness of arrangement of the items and way of displaying the items, etc.); and 
information of whether the product was purchased by the individual (Iwai: par. 0074, totaling result information relating to the number of item pick-up actions detected for each of the multiple display shelves arranged to correspond to the respective item categories and the staying time indicating the time for which persons stayed around each display shelf is generated by the person behavior analysis unit 32 and displayed on the monitors 4, 12, and thus, a user such as a manager of the store can know the state of occurrence of item pick-up actions performed by customers at each display shelf and the state of staying of customers around each display shelf. This allows the user to assess, for each item category, the purchasing characteristics of customers, appropriateness of arrangement of the items and way of displaying the items, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iwai with the method and system of Tsuji, Watanabe, and Tsutsui, wherein information of a product that the individual picked up; and information of whether the product was purchased by the individual to provide users with means for detecting movement of a hand or arm of each person from captured images in which the hand or arm of the person is included, and detects an item pick-up action of picking up an item placed on a display shelf based on the detected movement of the hand or aim, and therefore, when the captured images (Iwai: par. 0004).
Regarding claim 25, claim 25 is similar in scope to claim 19, and is therefore rejected under similar rationale.
Regarding claim 31, claim 31 is similar in scope to claim 19, and is therefore rejected under similar rationale.
Claims 20, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji Kentaro et al (“Tsuji,” JP2013186838, Machine Translation, 2013-09-19, pages 1-12) in view of Watanabe (“Watanabe,” US 2003/0048926, published Mar. 13, 2003), further in view of Tsutsui et al. (“Tsutsui,” US 2006/0097045, published May 11, 2006), and Numamoto Hiroshi (“Numamoto,” JP2013131153, Machine Translation, 2013-07-04, pages 1-15).
Regarding claim 20, the combination of Tsuji, Watanabe, and Tsutsui teaches the information output device according to claim 18. The combination of Tsuji, Watanabe, and Tsutsui further teaches, wherein 
the sensing data is image data generated by a camera (Tsuji: abstract, figs 1-9, pars. 0014-0048; the control unit 15 of the generating unit 10 is provided with an acquisition unit 15a that acquires the image data taken by the camera 20 (i.e. acquired by camera), an extraction unit 15b that extracts feature points from the person regions in the image, a change unit 15c that convert the person regions that the extraction unit 15b has detected to other images, a generation unit 15d that generates image data (i.e. attribute information) in which the feature points are overlaid on other images, and a display control unit 15e that control a display unit so that the moving image that this image indicates is displays), transmit the attribute information including the generated behavior information to a second system the converting comprises: generating an image in which an area of face a person in the image data is changed into mosaic (Tsuji: pars. 0003-004, 0007-0008,  there is a technique a face image of person included in a photographed image and applying a mosaic to the extracted face image); 
The combination of Tsuji, Watanabe, and Tsutsui discloses transmit the attribute information including the generated behavior information to a second system does not explicitly discloses generating information of estimated gender and age group of the person, and the at least one processor is configured to transmit the generated image including the attribute information including the generated information to the second system.
However, in an analogous art, Numamoto discloses autonomous crime prevention warning system and autonomous crime prevention warning method, wherein generating information of estimated gender and age group of the person (Numamoto: pars. 0046-0048, indicating that when an image is to be used for marketing purpose, an image analysis unit analyzes the person in the image and surmises the sex and the age of the person);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Numamoto with the method and system of Tsuji, Watanabe, and Tsutsui, wherein generating information (Numamoto: par. 0046).
Regarding claim 26, claim 26 is similar in scope to claim 20, and is therefore rejected under similar rationale.
Regarding claim 32, claim 32 is similar in scope to claim 20, and is therefore rejected under similar rationale.
Claims 21, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji Kentaro et al (“Tsuji,” JP2013186838, Machine Translation, 2013-09-19, pages 1-12) in view of Watanabe (“Watanabe,” US 2003/0048926, published Mar. 13, 2003), further in view of Tsutsui et al. (“Tsutsui,” US 2006/0097045, published May 11, 2006), and Van Os et al. (“Van,” US 2011/0248992, published  Oct. 13, 2011).
Regarding claim 21, the combination of Tsuju, Watanabe, and Tsutsui discloses the information output device according to claim 18.  The combination of Tsuju, Watanabe, and Tsutsui further discloses, wherein the sensing data is image data generated by a camera (Tsuji: abstract, figs 1-9, pars. 0014-0048; the control unit 15 of the generating unit 10 is provided with an acquisition unit 15a that acquires the image data taken by the camera 20 (i.e. acquired by camera), an extraction unit 15b that extracts feature points from the person regions in the image, a change unit 15c that convert the person regions that the extraction unit 15b has detected to other images, a generation unit 15d that generates image data (i.e. attribute information) in which the feature points are overlaid on other images, and a display control unit 15e that control a display unit so that the moving image that this image indicates is displays), and transmit the attribute information including the generated behavior information to a second system but does not explicitly disclose, 
the converting comprises replacing an area of a face of a person in the image data with an avatar image that is associated with gender and age group of the person, and the at least one processor is configured to transmit the image data on which the replacing is performed to the second system.
However, in an analogous art, Van discloses Avatar editing environment, wherein the converting comprises replacing an area of a face of a person in the image data with an avatar image that is associated with gender and age group of the person (Van: par. 0027, default avatar can be automatically created on-the-fly based on user preferences for physical characteristics, such as gender, age, hair color, eye color, etc. Starting with a blank face the user can add different elements on the blank face, including but not limited to different eyes, ears, mouth (including teeth and smile), nose, eyebrows, hair, beard, moustache, glasses, earrings, hats, and other elements that are associated with physical characteristics of humans and fashion.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Van with the method and system of Tsuji, Jensen, Kobayashi, and Tsutsui, wherein the converting comprises replacing an area of a face of a person in the image data with an avatar image that is associated with gender and age group of the person and the at least one processor is configured to transmit the image data on which the replacing is performed to the (Van: abstract, par. 0007).
Regarding claim 27, claim 27 is similar in scope to claim 21, and is therefore rejected under similar rationale.
Regarding claim 33, claim 33 is similar in scope to claim 21, and is therefore rejected under similar rationale.
Claims 23, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji Kentaro et al (“Tsuji,” JP2013186838, Machine Translation, 2013-09-19, pages 1-12) in view of Watanabe (“Watanabe,” US 2003/0048926, published Mar. 13, 2003), further in view of Tsutsui et al. (“Tsutsui,” US 2006/0097045, published May 11, 2006), and Choi et al. (“Choi,” US 2014/0237221, published Aug. 21, 2014), and Hayato et al. (“Hayato,” US 2014/0344948, published Nov. 20, 2014).
Regarding claim 23, the combination of Tsuju, Watanabe, and Tsutsui teaches the information output device according to claim 18. The combination of Tsuju, Watanabe, and Tsutsui further discloses, wherein the sensor is a camera installed at a store (Tsuji: par. 0002, camera are installed in various places such as offices, shopping centers),
the sensing data is image data generated by the camera (Tsuji: abstract, figs 1-9, pars. 0014-0048; the control unit 15 of the generating unit 10 is provided with an acquisition unit 15a that acquires the image data taken by the camera 20, an extraction unit 15b that extracts feature points from the person regions in the image, a change unit 15c that convert the person regions that the extraction unit 15b has detected to other images, a generation unit 15d that generates image data in which the feature points are overlaid on other images, and a display control unit 15e that control a display unit so that the moving image that this image indicates is displays) and transmit the attribution information including the generated behavior information to a second system but does not explicitly discloses “determine whether a current time is within business hours of the store;” and “transmit the data generated by the conversion processing to the second system when the current time is within the business hours and a person other than the store clerk appears in the image data.”
However, in an analogous art, Choi teaches application execution environment setting apparatus and method for mobile device, wherein
determine whether a current time is within business hours of the store (Choi: par. 0003, The execution environment configurator 171 may select one of previous environment setting values according to whether the current time is within regular business hours.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching condition of Choi with the method and system of Tsuju, Watanabe, and Tsutsui, wherein “determine whether a current time is within business hours of the store;” and “transmit the data generated by the conversion processing to the marketing system when the current time is within the business hours”. It is desirable because there is no the data generated by the conversion processing to transmit to the marketing system.

However, in an analogous art, Hayato teaches automated management of private information, wherein determine whether a person other than a store clerk appears in the image data (Hayato: par. 53, determination to determine whether or not image data includes a specified person (i.e. store clerk is recorded in the image data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching condition of Hayato with the method and system of Tsuju, Watanabe, Tsutsui, and Choi wherein determine whether a person other than a store clerk appears in the image data; and transmit the data generated by the conversion processing to the marketing system when determine whether a person other than a store clerk appears in the image data. It is desirable to include addition aforementioned checking condition before transmit the data generated by the conversion processing to the marketing system to insure a person is within business hours of the store and the person is a customer not the store clerk.
Regarding claim 29, claim 29 is similar in scope to claim 23, and is therefore rejected under similar rationale.
Regarding claim 35, claim 35 is similar in scope to claim 23, and is therefore rejected under similar rationale.
Conclusion
Any` inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

March 17th, 2021

/JAHANGIR KABIR/Primary Examiner, Art Unit 2439